Citation Nr: 1602439	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease status post-coronary artery bypass graft prior to April 27, 2009, and a rating in excess of 30 percent thereafter.  
2. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 14, 2012, and a rating in excess of 50 percent thereafter.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to January 1987.

The Veteran's coronary artery disease claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted a 10 percent rating from March 19, 2008, and granted a 30 percent rating effective April 27, 2009.  In May 2012, the Veteran filed a Notice of Disagreement (NOD) and the RO issued a Statement of the Case (SOC) in October 2013.  In November 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's PTSD claim comes before the Board on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted an increased rating of 30 percent, effective November 9, 2010.  In May 2012, when liberally construing the document received, the Veteran filed an NOD.  The RO did not issue an SOC in response.  Instead, the RO issued another rating decision in July 2012, which increased the rating for PTSD to 50 percent, effective May 14, 2012.  To date, the RO has not issued a SOC on this appeal, nor has the Veteran indicated that he does not wish to continue the appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

The issue of entitlement to a TDIU has been raised by the evidence of record, to include as part and parcel of the heart disorder claim.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A. Coronary artery disease & TDIU

The Veteran asserts that he is entitled to an increased rating for his coronary artery disease because he fatigues easily and experiences shortness of breath during physical activity, including while walking slowly and climbing stairs.  The Veteran last underwent a diagnostic exercise test in 2010.  Subsequent private treatment records note that the Veteran experienced a syncopal event while walking which caused him to lose consciousness, and that the Veteran continues to experience shortness of breath.  Additionally, during the June 2012 VA PTSD examination, the examiner noted that the Veteran retired approximately seven years ago due to a history of cardiac problems.  Given that it has been over five years since the Veteran was last afforded a diagnostic exercise test, and his condition may have changed since that time, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Because the issue of entitlement to a TDIU is intertwined, the Board will also remand that issue.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  38 U.S.C.A. § 5103A(c) (West 2014).  

B. PTSD

Concerning the Veteran's PTSD claim, the RO has not issued an SOC in response to the Veteran's NOD.  Thus, the RO must now respond to the Veteran's timely NOD with an SOC addressing the appeal.  See Manlincon v.  West, 12 Vet. App. 238, 240-41 (1999).


Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's appeal concerning entitlement to a rating in excess of 30 percent for PTSD prior to May 14, 2012, and a rating in excess of 50 percent thereafter.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran and/or the Veteran's representative perfects his appeal by submitting a timely and adequate Substantive Appeal, then the agency of original jurisdiction (AOJ) should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

2.  Ask the Veteran to identify all medical providers who have treated him for heart problems since December 2012.  Obtain copies of related medical records which are not already in the claims file.  If the records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Then, schedule the Veteran for a VA heart examination to determine the current severity of his coronary artery disease status post-coronary artery bypass graft.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, including metabolic equivalent testing (METS) unless contraindicated.  If testing cannot be accomplished, the examiner should explain why.

The examiner is further asked to evaluate the extent to which the Veteran's service-connected coronary artery disease impairs his ability to meet the demands of a job, either sedentary or physical, and comment on to what extent the Veteran's service connected disabilities (CAD & PTSD), in combination, impair his ability to meet the demands of a job, either sedentary or physical.  The examiner's opinions should include an evaluation of the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with coworkers; using a computer; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

4.  Then, re-adjudicate the claims.  If the benefits sought are not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

